DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/12/2022 has been considered by the Examiner.
Status of Claims
Claims 1-13, filed on 10/13/2021, are under consideration.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  they recite “comprises essentially of C6+ hydrocarbons”. This formatting is inconsistent with acceptable practices that uses “comprise” for open ended and inclusive ranges while “essentially” is typically used with “consisting” (e.g. consisting essentially of) to indicate that non-significant other ingredient might also be included in the range. Appropriate corrections are required to clarify scope of claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/500,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to using catalyst comprising a MOF (metal organic framework) and a heteropolyacid to make C6+ hydrocarbons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion for method to make C6+ hydrocarbons by contacting a hydrocarbon feed with a solid catalyst comprising a heteropolyacid supported on a MOF. Note here that “hydrocarbon” is typically defined as “an organic compound consisting entirely of hydrogen and carbon” (see Wikipedia). 
The use of heteropolyacid supported on MOF as catalysts for oxidative desulfurization of fuel is disclosed by Li et al. (“Heteropolyacid supported MOF fibers for oxidative desulfurization of fuel”, Chemical Engineering Journal 388 (2020) 124325). The feed and product of this reference comprise sulfur and oxygen and therefore, are not considered hydrocarbons.
The use of Keggin (a type of heteropolyacids) supported on MOF as a catalyst for esterification of biodiesel is disclosed by Zhang et al. (“Green and Facile Synthesis of Metal-Organic Framework Cu-BTC-Supported Sn (II)-Substituted Keggin Heteropoly Composites as an Esterification Nanocatalyst for Biodiesel Production”, Nanocomposite for Biodiesel Production, Front. Chem., 18 March 2020; Green and Sustainable Chemistry). The produced esterified biodiesel comprises oxygen and is not a hydrocarbon. Esterification of fatty acids is also reported by Zhang et al. “Construction of a Keggin heteropolyacid/Ni-MOF catalyst for esterification of fatty acids”; RSC Adv., 2021, 11, 33416–33424). 
Finally, the use of heteropolyacid-functionalized MOF as a sorbent for aldehydes is disclosed by Bromberg et al. (“Heteropolyacid-Functionalized Aluminum 2-Aminoterephthalate Metal-Organic Frameworks As Reactive Aldehyde Sorbents and Catalysts”, ACS Appl. Mater. Interfaces 2013, 5, 5468−5477). However, this reference is silent about the claimed reaction which makes C6+ hydrocarbons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772